UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6062


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEVEN DONEWAN CARR,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:98-cr-00246-RLV-2)


Submitted:   April 14, 2011                   Decided:   May 2, 2011


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge


Affirmed by unpublished per curiam opinion.


Steven Donewan Carr, Appellant Pro Se.       Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Steven Donewan Carr appeals the district court’s order

denying his motion to correct a clerical error pursuant to Fed.

R. Crim. P. 36.         Based on our review of the record, we find that

the   probation    officer       did   not       err    in    concluding         that   Carr’s

state     conviction      for    breaking         and        entering      counted       as    a

predicate       offense     under      the         career          offender       Guidelines

provision.        See     U.S.    Sentencing            Guidelines         Manual       § 4B1.1

(1998).     Accordingly, Carr has failed to identify any clerical

error and we therefore affirm the district court’s order.                                     See

United States v. Carr, No. 5:98-cr-00246-RLV-2 (W.D.N.C. Jan. 4,

2011).      We dispense with oral argument because the facts and

legal    contentions      are    adequately            presented      in    the     materials

before    the   court     and    argument        would       not    aid    the    decisional

process.



                                                                                     AFFIRMED




                                             2